          Case 1:15-cr-00485-RJS Document 50 Filed 09/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                -v-                                                  No 15-cr-485 (RJS)
                                                                          ORDER
 OSVALDO DELAHOZ

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       On September 9, 2020, Supervisee Osvaldo Delahoz was presented before Magistrate

Judge Lehrburger on two specified violations of supervised release, after which he consented to

detention. (Doc. No. 47.)

       IT IS HEREBY ORDERED THAT the parties shall appear for a conference to discuss next

steps in this matter on September 25, 2020 at 11:00 a.m. The conference will occur remotely

through the CourtCall videoconference platform. In addition, due to the flexibility required to

accommodate the planning of proceedings involving detained individuals, the Court will reserve

(and the parties shall calendar) September 30, 2020 at 11:00 a.m. as an alternate date for the

conference. The Court will email the parties directly with instructions for accessing the CourtCall

proceeding. A separate order will follow containing instructions for members of the public to

monitor the proceedings.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceedings with the Supervisee prior to the conference. If Delahoz consents, and is able

to sign the form (either personally, or, in accordance with Standing Order M10-468, 20-mc-174

(CM) (S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide the Court with

the executed form at least 24 hours prior to the proceeding. In the event that Delahoz consents,

but counsel is unable to obtain or affix Delahoz’s signature on the form, the Court will conduct an
          Case 1:15-cr-00485-RJS Document 50 Filed 09/14/20 Page 2 of 4




inquiry at the outset of the proceeding to determine whether it is appropriate for the Court to add

Delahoz’s signature to the form.


SO ORDERED.

Dated:         September 11, 2020
               New York, New York

                                             __
                                              _______________ _________________
                                             ______________________________
                                             R
                                             RI
                                              ICHARD J.
                                             RICHARD     J SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation




                                                 2
              Case 1:15-cr-00485-RJS Document 50 Filed 09/14/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVEROFRIGHTTOBEPRESENTAT
                               -v-
                                                                               CRIMINALPROCEEDING
                                                                               
          OSVALDO DELAHOZ,
                                           Defendant.                          15ͲCRͲ485(RJS)
-----------------------------------------------------------------X             
                                                                               
                                                                               
Check Proceeding that Applies


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.


Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




                                                                     3
            Case 1:15-cr-00485-RJS Document 50 Filed 09/14/20 Page 4 of 4




Addendum for a defendant who requires services of an interpreter:


I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.


Date:             _________________________
                    Signature of Defense Counsel



Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          4
